Case: 15-50488   Document: 00513447201   Page: 1   Date Filed: 03/31/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 15-50488
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
RAMIRO CANALES,                                                 March 31, 2016
                                                                 Lyle W. Cayce
                                        Plaintiff-Appellant           Clerk

v.

ASSISTANT WARDEN RONALD C. FOX, Individual and Official Capacity;
ASSISTANT WARDEN BRIAN P. BLANCHARD, Individual and Official
Capacity; LIEUTENANT JOHN E. RITTER, Individual and Official Capacity;
CAPTAIN RICHARD W. HARVEY, Individual and Official Capacity;
CAPTAIN JAMES E. SEIGMAN, JR., Individual and Official Capacity; JOHN
DOE, Individual and Official Capacity; STEVEN HARRIS, Sergeant of
Correctional Officers; JULIE HOPKINS, Sergeant of Correctional Officers;
KURTIS D. PHARR, Captain of Correctional Officers; DAVID A. FORET,
Sergeant of Correctional Officers; WILLIAM HULL, UTMB Mental Health
Manager; COLUMBUS L. SWOPES, Sergeant of Correctional Officers;
SERGEANT MICHAEL J. KLUCK, Sergeant of Correctional Officers;
LAQUITA S. DOBBINS; FNU COCKRELL, Correctional Officer IV; ROBERT
M. PRESTON, Lieutenant of Correctional Officers; MICHAEL GLIMP, Major
of Correctional Officers; SHURRIE A. SWINDALL, Texas Department of
Criminal Justice, Correctional Institutions Division Case Manager 2,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:11-CV-257
     Case: 15-50488      Document: 00513447201         Page: 2    Date Filed: 03/31/2016


                                      No. 15-50488

Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Ramiro Canales, Texas prisoner # 1244960, seeks leave to proceed in
forma pauperis (IFP) to appeal the district court’s dismissal with prejudice of
his 42 U.S.C. § 1983 complaint for failure to prosecute and for failure to obey
court orders. See Fed. R. Civ. P. 41(b). The district court denied his motion for
leave to proceed IFP on appeal, certifying that his appeal was not taken in good
faith. See 28 U.S.C. § 1915(a)(3).
       By moving for leave to proceed IFP, Canales is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Fed. R. App. P. 24(a)(5). A motion
for leave to proceed IFP on appeal “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh, 117 F.3d at 202.
       Canales does not address the district court’s reasons for dismissing his
complaint and certifying that his appeal was not taken in good faith.
Accordingly, he has abandoned any challenge to that determination, see
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987), and he has failed to demonstrate that his appeal involves “legal points
arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Because Canales has not shown that his appeal involves a nonfrivolous issue,
we deny his motion to proceed IFP on appeal and dismiss his appeal as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.
       This court’s dismissal of his appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-50488    Document: 00513447201    Page: 3   Date Filed: 03/31/2016


                                No. 15-50488

387–88 (5th Cir. 1996); see also Coleman v. Tollefson, 135 S. Ct. 1759, 1763–64
(2015). We warn Canales that if he accumulates three strikes under § 1915(g),
he may not proceed IFP in any civil action or appeal in a court of the United
States while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury.
      IFP MOTION DENIED; APPEAL DISMISSED; § 1915(g) WARNING
ISSUED.




                                      3